DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-20 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara, US Pub 2018/0072064 (cited in IDS) in view of Ignatchenko et al. [hereafter Ignatchenko], US Pub 2014/0270813 (cited in IDS).
              As to claim 6 [independent], Kiyohara teaches a print device comprising [fig. 1, element 102a]: 
              a refill interface [fig. 1, element 13; 0050] to receive a refill supply attachment [fig. 1, element 13; 0050  Kiyohara teaches that the printer 10 will be receiving the toner refill bottle 50 for refilling toners or inks in the printer 10], and an electrical interface to enable exchange of signals with the refill supply attachment [fig. 1, element 13; abstract, 0050  Kiyohara teaches that the printer 10 will be receiving the toner refill bottle 50 for refilling toners or inks in the printer 10, and the reader 12 reads information on the toner refill bottle 50 and exchange signals with the toner refill bottle 50 to confirm or perform authentication/verification process], the refill supply attachment for refilling an internal reservoir of the print device [fig. 1, element 13; abstract, 0050  Kiyohara teaches that the printer 10 will be receiving the toner refill bottle 50 for refilling toners or inks in the printer 10]; 
              a processor [fig. 1, element 11; 0050]; and 
              a computer-readable medium [fig. 1, element 10; 0049-0050] having executable instructions included thereon that upon execution by the processor are to [fig. 1, element 10; 0049-0050  Kiyohara teaches that the printer 10 inherently memory which stores various programs to implement components replacing/refilling functions accessible by the processor 11]: 
              Kiyohara doesn’t teach transmit signals via the electrical interface to the refill supply attachment, the signals indicative of print device information data comprising print device status information, print device operational characteristic formation, or a combination thereof.
              Ignatchenko teaches transmit signals via the electrical interface to the refill supply attachment, the signals indicative of print device information data comprising print device status information, print device operational characteristic formation, or a combination thereof [figs. 1-2, fig. 3a; 0021, 0029-0030  Ignatchenko teaches that the signals or requests are transmitted to the refill device 210 to refill the toner, indicative of the printer’s status and printer’s operational characteristic formation as well].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ignatchenko teaching to transmit signals that is printer device information to the refill device to modify Kiyohara’s teaching to receive a first message including a first command and an operation input value for a print job at a cartridge, process the first message by decreasing amount of dispensable material e.g. ink, in the cartridge, receive a second message including a second command to increase the amount of dispensable material, validate the second message using a signature validation module and the key and update the dispensable material amount in the cartridge if validation of the second message succeeds. The suggestion/motivation for doing so would have been benefitted to the user to update the dispensable material amount in the cartridge if validation of the second message succeeds, thus preventing uses of unauthorized cartridges or unauthorized refills of authorized cartridges in an effective manner.

             As to claim 10 [dependent from claim 6], Ignatchenko teaches wherein the print device information data includes an identifier for the print device [figs. 1-2, fig. 3a; 0021, 0029-0030  Ignatchenko teaches that the signals or requests are transmitted to the refill device 210 to refill the toner, indicative of the identifier for the printer].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ignatchenko teaching to transmit signals that is printer device information to the refill device to modify Kiyohara’s teaching to receive a first message including a first command and an operation input value for a print job at a cartridge, process the first message by decreasing amount of dispensable material e.g. ink, in the cartridge, receive a second message including a second command to increase the amount of dispensable material, validate the second message using a signature validation module and the key and update the dispensable material amount in the cartridge if validation of the second message succeeds. The suggestion/motivation for doing so would have been benefitted to the user to update the dispensable material amount in the cartridge if validation of the second message succeeds, thus preventing uses of unauthorized cartridges or unauthorized refills of authorized cartridges in an effective manner.                     
                           
Allowable Subject Matter
5.         Claims 1-5 and 11-20 are allowed.

                                            REASONS FOR ALLOWANCE
6.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a device remote to the plurality of print devices to receive signals via the refill supply attachment, the to be signals received at the refill supply attachment from the plurality of print devices and indicative of print device information data from the plurality of print devices”, in combination with all other limitations as claimed in independent claim 1.
            The independent claim 11 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “the signals indicative of print device information from the plurality of print devices, the plurality of print devices comprising print devices unconnected to a public network and the refill supply attachment for refilling an internal reservoir of the plurality of print devices”, in combination with all other limitations as claimed in independent claim 11.
            The independent claim 18 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “the signals indicative of print device information from the plurality of print devices, the plurality of print devices comprising print devices unconnected to a public network and the refill supply attachment for refilling an internal reservoir of the plurality of print devices”, in combination with all other limitations as claimed in independent claim 18.
7.          Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.          The following is an examiner’s statement of reasons for allowance: 
             The dependent claims 7-9 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “an 1/O port to transmit and receive signals via a network; the computer-readable medium having additional executable instructions that upon execution are to: fetch signals from the refill supply attachment, the signals indicative of print device information data from other print devices; and transmit the to be fetched signals via the I/O port and the network to a device remote to the print device; executable instructions that upon execution are to: determine whether the refill supply attachment comprises signals to omit for transmission via the I/O port; wherein transmission of the fetched signals is to be performed without human intervention”, in combination with all other limitations as claimed.

Response to Arguments
9.          Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674